Cooke, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 26, 1967, disqualifying claimant from unemployment insurance benefits on the ground that he voluntarily left his employment without good cause. Art Backing & Coating, Inc., engaged for about 11 years in manufacturing backing materials for fabrics and operating in a factory building owned by claimant, most of the time paid claimant, its president and treasurer, an annual salary of $13,000 plus travel expenses, which amounted to $5,321.41 for the fiscal year ending April 30, 1966. As owner of practically all of the corporate stock, claimant also received dividends so that at times his total yearly income was raised to about $55,000. Claimant sold the corporate assets on June 20, 1966 for $48,000, same 'being exclusive of the inventory valued at $12,235.07 and accounts receivable of $10,624. Claimant claims an oral agreement of employment with the purchasers for one- year which was not carried out by them and which he felt was unenforceable because not in writing. Although for a period certain customers were lost to a' competitor, for the fiscal year terminating less th^n 60 days prior to sale the business was active and showing a profit and by the transfer claimant realized a significant appreciation on his investment. The record does not demonstrate a compelling necessity for the sale and it cannot be said that the decision' of the board lacked rational basis or was without substantial support in the record (cf. Matter of Berry [Catherwood], 32 A D 2d 594; Matter of Gaudio [Catherwood], 28 A D 2d 1038; Matter of Parnés [Catherwood], 27 A D 2d 630; Matter of Amato [Catherwood], 26 A D 2d 599). Decision affirmed, without costs. -Herlihy, P. J., -Reynolds, Staley, Jr., Greenblott and' Cooke, JJ., concur in memorandum by Cooke, J.